LEIGH M. CLARK, Retired Circuit Judge.
The Return to Remand, 394 So.2d 69, discloses that a hearing has been conducted by the trial court in which the testimony of the magistrate who issued the search warrant in this case was taken. He testified that he was not licensed to practice law. The Return to Remand was filed in this Court on December 15, 1980. It appears that neither party has filed a brief within the period provided in the last paragraph of our opinion. In accordance therewith, the judgment of the trial court should be reversed and the causes remanded.
The foregoing opinion was prepared by Retired Circuit Judge Leigh M. Clark, serving as a judge of this Court under the provisions of § 6.10 of the Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
REVERSED AND REMANDED.
All the Judges concur.